DETAILED ACTION
Claims 1-16 have been examined and are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2018/0136185 to Agostinelli (hereinafter “Agostinelli”) and further in view of US Pat. No. 10254265 to Rezayat (hereinafter “Rezayat”).

As to Claim 1, Agostinelli discloses a method for monitoring a collection of barrels by an apparatus for monitoring a collection of barrels, the monitoring apparatus comprising: 
for each barrel, at least one electronic module, the electronic module being specific to the considered barrel and comprising a memory capable of storing data (Paragraph [0129] of Agostinelli discloses the body 906 comprises a barrel bung, a cap, a lid, or an attachment embedded into the side of a vessel, or any other stopper, or means for housing a material monitoring device 900 with a sensor device 910 for measurement of the material 805 being monitored.  Paragraph [0079] of Agostinelli discloses the circuit 220 includes memory, where measurement data 172 is to be stored on the material monitoring device 200, before, or in addition to, being transmitted to the wireless device 130 or computing device 160), and 
a user terminal, the user terminal being a mobile terminal capable of operating according to a first operating mode and a second operating mode, the user terminal being able to communicate with a data management platform in the first operating mode [and not communicating with the data management platform in the second operating mode], the user terminal further being provided with at least one wireless communication reader operating in both operating modes (Paragraph [0049] of Agostinelli discloses the material monitoring device 200 measures electrical and magnetic properties of the material 105 and transmits the results as measurement data 172, which may include other ancillary data, including data related to any electrical or magnetic stimulus, to the wireless device 130), 
the method including a step of: 
for each barrel, recording first data in the associated electronic module, the first data being data relative to the barrel (Paragraph [0079] of Agostinelli discloses the circuit 220 includes , 
collecting second data by the user terminal [operating in a second operating mode], the second data being data relative to the collection of barrels (Paragraph [0050] of Agostinelli discloses measurement data 172 is periodically transmitted by the material monitoring device 200 to the wireless device 130), and 
transmitting data to the data management platform, the transmission step including transmitting second data by the user terminal operating in the first operating mode to the data management platform (Paragraph [0050] of Agostinelli discloses measurement data 172 is periodically transmitted by the material monitoring device 200 to the wireless device 130, which in turn transmits the measurement data 172 to the computing device 160).
	Agostinelli does not explicitly disclose not communicating with the data management platform in the second operating mode and operating in a second operating mode.
However, Rezayat discloses this.  Column 14 lines 55-65 of Rezayat discloses an offline operation where data is stored locally on a long term storage medium to conserve power consumed by wireless transmission, and an online operation where data is transmitted to external sources in order to conserve local storage.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine the measurement system as disclosed by Agostinelli, with supporting offline operation as disclosed by Rezayat.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a similar device.  Agostinelli and Rezayat are directed toward measurement systems and as such it would be obvious to use the techniques of one in the other.

As to Claim 2, Agostinelli-Rezayat discloses the method according to claim 1, wherein the monitoring apparatus comprises at least one sensor able to perform a measurement relative to the barrel, at least one datum from among the first data and the second data being a measurement coming from a sensor (Paragraph [0129] of Agostinelli discloses the body 906 comprises a barrel bung, a cap, a lid, or an attachment embedded into the side of a vessel, or any other stopper, or means for housing a material monitoring device 900 with a sensor device 910 for measurement of the material 805 being monitored).

As to Claim 3, Agostinelli-Rezayat discloses the method according to claim 1, wherein the method includes a step for carrying out a statistical analysis on the transmitted data, the analysis step being carried out by the data management platform (Paragraph [0103] of Agostinelli discloses measurement data 172 is analyzed at the computing device 160).

As to Claim 4, Agostinelli-Rezayat discloses the method according to claim 1, wherein in the collection step, at least a second datum is obtained by reading one of the first data (Paragraph [0050] of Agostinelli discloses measurement data 172 is periodically transmitted by the material monitoring device 200 to the wireless device 130).

As to Claim 5, Agostinelli-Rezayat discloses the method according to claim 1, wherein in the collection step, at least a second datum is separate from the first data (Paragraph [0050] of Agostinelli discloses measurement data 172 is periodically transmitted by the material monitoring device 200 to the wireless device 130).

As to Claim 6, Agostinelli-Rezayat discloses the method according to claim 1, wherein the second data comprise the first data and additional data (Paragraph [0050] of Agostinelli discloses measurement data 172 is periodically transmitted by the material monitoring device 200 to the wireless device 130).

As to Claim 7, Agostinelli-Rezayat discloses the method according to claim 1, wherein the method further includes a step for determining the barrel whose content is to be tasted including the calculation, for each barrel, of a tasting score of the content of the considered barrel as a function of the transmitted data (Paragraph [0132] of Agostinelli discloses in the present embodiment of monitoring the characteristics of wine, the system 800 could be used to monitor whether the wine is within the optimal taste window or outside of the optimal taste window).

As to Claim 8, Agostinelli-Rezayat discloses the method according to claim 1, wherein the method further includes a step for comparing transmitted data to reference data and an alert step when transmitted data are missing or when transmitted data are too far from reference data (Paragraph [0058] of Agostinelli discloses for determination of a characteristic of the material with reference to library data 174.  Paragraph [0051] of Agostinelli discloses an indication that a characteristic has reached a threshold can be transmitted as an alert to the wireless device).

As to Claim 9, Agostinelli-Rezayat discloses the method according to claim 1, wherein at least one datum from among the first data and the second data is a datum relative to the ageing of the content of a barrel, the winemaking process of the content of a barrel, or the development of the content of a barrel, for example a datum relative to the sulfiting, the packing, the ullage or the clarifying of the content of a barrel (Paragraph [0137] of Agostinelli discloses the aging process of wine can be monitored, with an alert being sent to the wireless device 830 to indicate that the wine has completed its aging process).

As to Claim 10, Agostinelli-Rezayat discloses the method according to claim 1, wherein at least one barrel comprises a wall having an inner face and an outer face, the wall defining an inner volume of said barrel comprised between the inner face and the outer face, a first electronic module being located in the inner volume comprised between the inner face and the outer face of the barrel and a second electronic module being affixed on the outer face of the barrel (Paragraph [0129] of Agostinelli discloses the body 906 comprises a barrel bung, a cap, a lid, or an attachment embedded into the side of a vessel, or any other stopper, or means for housing a material monitoring device 900 with a sensor device 910 for measurement of the material 805 being monitored).

As to Claim 11, Agostinelli-Rezayat discloses the method according to claim 1, wherein at least one datum from among the first data and the second data is a measurement done on the barrel or on the content of the barrel, in particular a measurement relative to the pressure, the temperature or the dioxygen concentration of the content of the barrel (Paragraph [0082] of Agostinelli discloses the material monitoring device .

As to Claim 12, Agostinelli-Rezayat discloses the method according to claim 1, wherein, during the collection step, the user terminal reads data coming from another marker (Column 4 line 65 - column 5 line 2 of Rezayat discloses using an imaging capability of a user device (700, 712) to scan a barcode on an integrated sensor may cause the user device to receive information via its imaging capability of a unique identification number for the scanned integrated sensor).

As to Claim 13, Agostinelli-Rezayat discloses the method according to claim 1, wherein, during the collection step, the user terminal reads data relative to elements necessary to develop the content of the barrel, in particular gas, proteins or inputs (Paragraph [0082] of Agostinelli discloses the material monitoring device 200 further comprises a sensor capable of taking additional measurements, such as acceleration, position, temperature, pressure, color, light intensity, light phase, density, surface tension, viscosity, resistance, impedance, voltage, current, charge, quantity of mass, quantity and direction of force, quantum mechanical properties, or any other suitable property that can be measured by a sensor.  Paragraph [0070] of Agostinelli discloses conducts measurements on the gas/vapor).

As to Claim 14, Agostinelli-Rezayat discloses the method according to claim 1, wherein at least one datum from among the first data and the second data is a datum relative to the lot number of the content of a barrel, the method furthermore including a step for determining barrels comprising a content with the same lot number (Column 4 line 65 - column 5 line 2 of Rezayat discloses using an imaging capability of a user device (700, 712) to scan a barcode on an integrated sensor may cause the user device to receive information via its imaging capability of a unique identification number for the scanned integrated sensor.  Column 6 lines 65-66 of Rezayat disclose actual data measured from a different bottle of the same vintage).

As to Claim 15, Agostinelli discloses an apparatus for monitoring a collection of barrels, the monitoring apparatus comprising: 
for each barrel, at least one electronic module being specific to the considered barrel, the electronic module comprising a memory capable of storing first data, the first data being data relative to the barrel,  (Paragraph [0129] of Agostinelli discloses the body 906 comprises a barrel bung, a cap, a lid, or an attachment embedded into the side of a vessel, or any other stopper, or means for housing a material monitoring device 900 with a sensor device 910 for measurement of the material 805 being monitored.  Paragraph [0079] of Agostinelli discloses the circuit 220 includes memory, where measurement data 172 is to be stored on the material monitoring device 200, before, or in addition to, being transmitted to the wireless device 130 or computing device 160), and 
a user terminal, the user terminal being a mobile terminal capable of operating according to a first operating mode and a second operating mode, the user terminal being able to communicate with a data management platform in the first operating mode [and not communicating with the data management platform in the second operating mode], the user terminal further being provided with at least one wireless communication reader operating in both operating modes (Paragraph [0049] of Agostinelli discloses the material monitoring device 200 measures electrical and magnetic properties of the material 105 and transmits the results as measurement data 172, which may include other ancillary data, including data related to any electrical or magnetic stimulus, to the wireless device 130), 
the user terminal being able to collect second data [in the second operating mode], the second data being data relative to the collection of barrels (Paragraph [0050] of Agostinelli discloses measurement data 172 is periodically transmitted by the material monitoring device 200 to the wireless device 130), and 
to send the second data by the user terminal operating in the first operating mode to the data management platform (Paragraph [0050] of Agostinelli discloses measurement data 172 is periodically transmitted by the material monitoring device 200 to the wireless device 130, which in turn transmits the measurement data 172 to the computing device 160).
Agostinelli does not explicitly disclose not communicating with the data management platform in the second operating mode and in the second operating mode.
However, Rezayat discloses this.  Column 14 lines 55-65 of Rezayat discloses an offline operation where data is stored locally on a long term storage medium to conserve power consumed by wireless transmission, and an online operation where data is transmitted to external sources in order to conserve local storage.
Examiner recites the same rationale to combine used for claim 1.

As to Claim 16, Agostinelli-Rezayat discloses the apparatus for monitoring a collection of barrels according to claim 15, comprising at least one sensor able to perform a measurement relative to the barrel, at least one datum from among the first data and the second data being a measurement coming from a sensor (Paragraph [0129] of Agostinelli discloses the body 906 comprises a barrel bung, a cap, a lid, or an attachment embedded into the side of a vessel, or any other stopper, or means for housing a material monitoring device 900 with a sensor device 910 for measurement of the material 805 being monitored).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S MAI whose telephone number is (571)270-5001. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
/KEVIN S MAI/Primary Examiner, Art Unit 2456